         Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 1 of 21


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA

10
         JOHN PATRICK HYDE,
11                                                                 Case No. 1:19-cv-00732-SKO
                              Plaintiff,
12
                v.                                                 ORDER ON PLAINTIFF’S SOCIAL
13                                                                 SECURITY COMPLAINT
         ANDREW SAUL,
14       Commissioner of Social Security,1

15                            Defendant.                           (Doc. 1)

16

17
         _____________________________________/
18

19

20                                          I.         INTRODUCTION

21            On May 24, 2019, Plaintiff John Patrick Hyde (“Plaintiff”) filed a complaint under 42

22 U.S.C. § 1383(c) seeking judicial review of a final decision of the Commissioner of Social

23 Security (the “Commissioner” or “Defendant”) denying his application for Supplemental Security

24 Income (SSI) under the Social Security Act (the “Act”). (Doc. 1.) The matter is currently before

25 the Court on the parties’ briefs, which were submitted, without oral argument, to the Honorable

26
     1
        On June 17, 2019, Andrew Saul became the Commissioner of the Social Security Administration. See
27   https://www.ssa.gov/agency/commissioner.html (last visited by the court on September 12, 2019). He is therefore
     substituted as the defendant in this action. See 42 U.S.C. § 405(g) (referring to the “Commissioner’s Answer”); 20
28   C.F.R. § 422.210(d) (“the person holding the Office of the Commissioner shall, in his official capacity, be the proper
     defendant”).
         Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 2 of 21


 1 Sheila K. Oberto, United States Magistrate Judge.2

 2                                          II.         BACKGROUND

 3           On July 1, 2014, Plaintiff protectively applied for SSI, alleging disability beginning July 1,

 4 2012, due to diabetes, nerve damage in his shoulder, depression, back injuries, neuropathy of feet

 5 and hands, vision problems, and arthritis of his knees. (Administrative Record (“AR”) 120, 192,

 6 440–41, 443, 494, 500, 534.) Plaintiff was born on October 15, 1967 and was 44 years old on the

 7 alleged disability onset date. (AR 132, 147, 192, 215, 440, 500, 534.) Plaintiff has high school

 8 education and can communicate in English. (AR 132, 148, 443–44.)

 9 A.        Relevant Medical Evidence3

10           1.       Community Medical Center

11           On September 10, 2014, Plaintiff presented to Community Medical Centers Family

12 Medicine to establish primary care. (AR 702.) On examination, there was a scar on his left

13 shoulder, and he had difficulty elevating his arm. (AR 702.) Plaintiff was prescribed diabetic

14 medications and gabapentin for shoulder and neuropathic pain. (AR 704.)

15           On October 17, 2014, Plaintiff treated with Roger Mortimer, M.D. for shoulder pain. (AR

16 705.) Dr. Mortimer prescribed a trial of Vicodin. (AR 705–06.) On November 25, 2014, Plaintiff

17 reported “good control” of his chronic left shoulder pain with Norco and tramadol, and that he was

18 able to take part in most of the activities he enjoyed with pain being controlled. (AR 706, 797.)

19 His medications were refilled. (AR 708, 799.)

20           On January 15, 2015, Plaintiff presented for medication refills and reported “fair control”

21 of his chronic left shoulder pain, and that his pain was 8/10 without medications, 3/10 with

22 medications. (AR 801.) Derik Keshishian, M.D., prescribed Plaintiff tramadol, an increased dose

23 of Norco, and gabapentin, and refilled medications for diabetes. (AR 804.)

24           On January 23, 2017, Plaintiff presented to Mohsin Jawed, M.D. to re-establish care and to

25 seek medical refills for diabetes mellitus, pancreatic insufficiency, alcoholism, and chronic pain.

26 (AR 1725.) Dr. Jawed noted that Plaintiff was followed at the clinic “years ago,” that his “insurance
27   2
       The parties consented to the jurisdiction of a U.S. Magistrate Judge. (Docs. 6, 8.)
     3
28    Because the parties are familiar with the medical evidence, it is summarized here only to the extent relevant to the
     contested issues.

                                                              2
       Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 3 of 21


 1 has been changing and he has been moving around.” (AR 1725.) Plaintiff stated he was in an

 2 accident in April 2015 and has “bad knees” and his “left shoulder [was] operated on two times.”

 3 (AR 1725.) He reported tingling as a result of his peripheral neuropathy. (AR 1725.) Plaintiff’s

 4 examination revealed reduced sensation on the soles of the feet, and he was continued on diabetes

 5 medications. (AR 1728.) He was noted to still have sufficient pain medication and no refill was

 6 given. (AR 1726, 1728.) Dr. Jawed observed that Plaintiff’s “documented history of trauma,

 7 although no significant imaging on record, [is the] likely cause of chronic pain.” (AR 1728.)

 8         Plaintiff followed up with Dr. Jawed for pain management and referral for an optometrist
 9 on January 30, 2017. (AR 1734.) He reported being in “significant pain” in his lower back, neck,

10 and shoulder. (AR 1735.) On examination, Plaintiff had tenderness and pain with passive range

11 of motion in the left shoulder. (AR 1735.) He was also diagnosed with hepatitis C, and referred

12 to a clinic. (AR 1735.) Dr. Jawed prescribed refills of Norco, and x-rays were ordered to assess

13 Plaintiff’s chronic pain.     (AR 1735–36.)      Plaintiff was also prescribed medications for
14 hypertension, which was noted as possibly pain pain-related. (AR 1736.)

15         On June 8, 2017, Plaintiff presented to Dr. Jawed for medication refills and reported “doing
16 well.” (AR 1958.) He stated that he had recently had “hardware removed from [his] jaw” and was

17 discharged from a skilled nursing facility. (AR 1958.)

18         Plaintiff suffered a fall during a fishing trip and was admitted to the hospital in September
19 2017. (AR 2158.) He complained of neck pain and tingling in his left arm. (AR 2158.) Plaintiff’s

20 gait was noted to be mildly ataxic. (AR 2160.)

21         2.      Clinica Sierra Vista
22         On March 31, 2015, Plaintiff presented to Amitasha Mann, M.D. to establish care. (AR
23 1303.) He complained of numbness in his left arm and knee pain as a result of working as a tiler.

24 (AR 1303.) Dr. Mann refilled Plaintiff’s diabetes medications and Neurontin but refused to refill

25 his Norco due to an absence of medical records to support it. (AR 1303, 1306.)

26         On April 18, 2015, Plaintiff treated presented for follow up care and pain management
27 following a recent accident on his motorcycle where he was hit by a car. (AR 806, 1291.) He

28 complained of broken ribs, scapula, and clavicle. (AR 1291.) Examination by Abraham Mohmand,

                                                     3
       Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 4 of 21


 1 M.D., revealed abrasions to the left lower back, left leg, and knee, pain in the upper back, and use

 2 of a sling for the left shoulder. (AR 1293.) Dr. Mohmand refilled Norco for pain and recommended

 3 that Plaintiff continue use of the sling. (AR 1294.)

 4          3.      Family Care Providers Group
 5          On May 6, 2015, Plaintiff presented for medication refills and complained of joint pain.
 6 (AR 1093–94.) On examination by Isabel Lee, F.N.P., Plaintiff exhibited tenderness in his left

 7 shoulder. (AR 1094.) He was assessed with closed fractures of the ribs, scapula, clavicle, and his

 8 vertebral column, along with degenerative arthritis of the knee and chronic pain in his left shoulder.

 9 (AR 1095.) Dr. Lee refilled his diabetes medications and gabapentin. (AR 1095.) On June 25,

10 2015, Plaintiff was referred to orthopedics for his fractured scapula. (AR 1104.)

11          Plaintiff was seen by Dr. Lee again on November 9, 2016, complaining of back pain and
12 joint pain. (AR 1482–85.) She noted that Plaintiff did not follow through with orthopedics for his

13 left shoulder and was on Norco for pain, with his last dose being seven days ago. (AR 1482.) On

14 examination, Dr. Lee noted Plaintiff exhibited tenderness in his left shoulder and lumbar spine.

15 (AR 1483.)       He was prescribed Norco for a partial tear of his left subscapularis tendon,
16 osteoarthritis, and tendinitis of his left shoulder, and was given refills of his diabetes medications.

17 (AR 1483.)

18          On December 12, 2016, Plaintiff presented to Dr. Lee for increased numbness and tingling
19 to his arms and legs. (AR 1479.) On examination, Dr. Lee noted Plaintiff exhibited tenderness in

20 his left shoulder and lumbar spine. (AR 1480.) He was referred to neurology for tingling and

21 numbness in his hands and legs and was discharged from care due to filling his Norco prescription

22 at an authorized pharmacy. (AR 1480.)

23          4.      St. Agnes Medical Center
24          On June 15, 2015, Plaintiff received inpatient care for left elbow and shoulder pain. (AR
25 1633.) He complained of stabbing pains to his upper arm, with a loss of range of motion due to

26 swelling and pain with movement. (AR 1633.) On examination, Plaintiff was found to have
27 “diffuse erythema” to his left arm with moderate swelling. (AR 1649.) An MRI of Plaintiff’s left

28 shoulder showed “rotator cuff tendinopathy,” “[n]ear full-thickness undersurface tear along the

                                                      4
       Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 5 of 21


 1 posterior aspect of the supraspinatus tendon,” and a “[c]hronic, nonunited distal left clavicular

 2 fracture.” (AR 1648–49.)

 3          On January 2, 2017, Plaintiff was treated in the emergency department following a motor
 4 vehicle accident with neck, back, and knee pain and reduced range of motion. (AR 1580–83.) A

 5 physical examination showed painful range of motion, flexion, and extension, and generalized

 6 tenderness in Plaintiff’s right knee. (AR 1581.) He was diagnosed with cervical strain, lumbar

 7 strain, contusion of the right knee, and right knee sprain, and treated with Soma, tramadol, and

 8 Tylenol. (AR 1582.)

 9          5.      Consultative Examiner Lakshmanaraju Raju, M.D.
10          On February 12, 2015, Plaintiff presented to Dr. Raju for an internal medicine evaluation.
11 (AR 787–92.) He complained of a history of pain in both knees, especially the right knee, such

12 that he cannot walk without the support of a cane. (AR 787.) Plaintiff also described a history of

13 insulin-dependent diabetes, and states that he has developed neuropathy on the soles of his feet.

14 (AR 787.)

15          Dr. Raju noted Plaintiff’s straight-leg raising was limited to 30 degrees on the right side
16 due to his right knee. (AR 790.) Plaintiff had normal extension in both knees and normal flexion

17 in his left knee, but flexion was limited to 100 degrees in his right knee. (AR 791.) With respect

18 to sensation, Dr. Raju noted “indecisive” results, observing that while Plaintiff “seems to have

19 intact tactile pressure sensation over the legs” there was an “absence of tactile joint blunt prick and

20 stereognostic sensations over the feet not conforming to any particular area of the feet or the soles.”

21 (AR 791.) Dr. Raju noted that Plaintiff insisted on walking with a cane as he “feels very unstable

22 on his right knee without the cane.” (AR 792.) Plaintiff’s physical examination was otherwise

23 normal. (AR 790–92.)

24          Dr. Raju’s diagnostic impressions of Plaintiff were: “[c]hronic degenerative arthritis of the
25 knees more pronounced on the right secondary to his previous floor tiling occupation”; “[c]hronic

26 insulin-dependent diabetes mellitus with peripheral neuropathy of the soles and feet as implied by
27 subjective complaints”; and “[f]requency of urination no diagnosis established as yet.” (AR 792.)

28

                                                      5
         Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 6 of 21


 1 Dr. Raju assessed Plaintiff’s physical residual functional capacity (“RFC”)4 and opined that

 2 Plaintiff could stand and walk a maximum of two hours in an eight-hour work day with the use of

 3 a cane, which is required for ambulation. (AR 792.) Plaintiff could lift and carry a maximum of

 4 10 pounds occasionally and five pounds frequently. (AR 792.) Dr. Raju opined that Plaintiff is

 5 incapable of performing climbing, balancing, stooping, kneeling, and crouching, and is unable to

 6 do workplace environmental activities. (AR 792.) No other limitations were found. (AR 792.)

 7            6.       Consultative Examiner Emmanuel Fabella, M.D.
 8            On November 24, 2015, internist Dr. Fabella conducted an internal medicine evaluation.
 9 (AR 1193–98.) Plaintiff complained of burning pain and numbness in his left shoulder, arm, and

10 hand; neck pain; diabetes; hypertension; and neuropathy in his feet. (AR 1193–94.) According to

11 Plaintiff, he is taking Norco and gabapentin to “partially help” treat the pain and numbness in his

12 left shoulder. (AR 1193.)

13            Dr. Fabella observed Plaintiff had a normal gait and balance, with no antalgia, and did not
14 require the use of assistive devices for ambulation. (AR 1195.) Plaintiff was able to walk on his

15 toes with minimal difficulty. (AR 1195.) Examination of Plaintiff’s neck showed “no cervical or

16 paracervical tenderness or muscle spasm but range of motion was slightly decreased with both

17 lateral rotation and lateral flexion limited to 45 degrees bilaterally. (AR 1196.) Plaintiff had an

18 irregular scar over the left anterior upper chest consistent with his stated history of tumor removal,

19 with decreased range of motion with abduction limited to only 70 degrees in his left shoulder. (AR

20 1196.) Dr. Fabella’s examination of Plaintiff’s knees showed “mild decrease in range of motion

21 with flexion limited to 90 to 95 degrees associated with mild crepitus, but no effusion.” (AR 1197.)

22 Dr. Fabella noted Plaintiff expressed pain with flexion, but he “could not rule out symptom

23 exaggeration.” (AR 1197.) He also noted Plaintiff had “50% hypoesthesia over the fingers of the

24 left hand.” (AR 1197.)

25
     4
       RFC is an assessment of an individual’s ability to do sustained work-related physical and mental activities in a work
26   setting on a regular and continuing basis of 8 hours a day, for 5 days a week, or an equivalent work schedule. Social
     Security Ruling 96-8p. The RFC assessment considers only functional limitations and restrictions that result from an
27   individual’s medically determinable impairment or combination of impairments. Id. “In determining a claimant’s
     RFC, an ALJ must consider all relevant evidence in the record including, inter alia, medical records, lay evidence, and
28   ‘the effects of symptoms, including pain, that are reasonably attributed to a medically determinable impairment.’”
     Robbins v. Social Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006).

                                                               6
        Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 7 of 21


 1          Dr. Fabella assessed Plaintiff with “[l]eft brachial neuropathy with mild weakness of the
 2 left arm and numbness of the left hand”; “[c]ervicalgia associated with neck movements and

 3 prolonged maintenance of neck posture”; and “[b]ilateral knee pain with mild crepitus and

 4 decreased range of motion which may be secondary to early osteoarthritis.” (AR 1197.) He opined

 5 that, given Plaintiff’s impairments, he: could lift 20 pounds occasionally and 10 pounds frequently

 6 with the right arm, but less than 10 pounds occasionally and frequently with the left arm, due to his

 7 to neuropathy; could walk or stand four hours or less of an eight-hour day due to knee pain; sit for

 8 30 minutes at a time, after which a break is required, due to cervicalgia; climb, balance, kneel, and

 9 crawl occasionally, due to left arm numbness and weakness, decreased shoulder abduction,

10 cervicalgia, and bilateral knee pain; could occasionally walk on uneven terrain; should never climb

11 ladders or work at heights, due to left arm numbness and weakness, cervicalgia, and knee pain; and

12 was moderately impaired in gross manipulation involving the left hand due to weakness and was

13 mildly impaired in fine fingering manipulation is due to hypoesthesia. (AR 1197–98.) Dr. Fabella

14 found no limitations on hearing and seeing or any environmental restrictions. (AR 1198.)

15          7.     State Agency Physicians
16          On May 20, 2015, J. Mitchell, M.D., a Disability Determinations Service medical
17 consultant, assessed Plaintiff’s RFC and found that he could lift and/or carry 50 pounds

18 occasionally and 25 pounds frequently; stand and/or walk for more than six hours in an eight-hour

19 workday; sit for more than six hours in an eight-hour workday; and perform unlimited

20 pushing/pulling with the upper and lower extremities, subject to the lift and carry restrictions. (AR

21 205–09.) Dr. Mitchell opined that Plaintiff could occasionally climb ladders, ropes, and scaffolds,

22 and frequently crawl, but was otherwise unlimited with respect to postural activities. (AR 205–

23 09.) Dr. Mitchell further opined that Plaintiff’s front, lateral, and overhead reaching on the left

24 side was limited, and otherwise that he had no other manipulative limitations. (AR 205–09.)

25          Upon reconsideration on December 17, 2015, another state agency physician, P. Frye,
26 M.D., reviewed the record and affirmed Dr. Mitchell’s findings. (AR 233–36.)
27 B.       Plaintiff’s Statements
28          Plaintiff completed adult function reports on October 30, 2014, (AR 463–71), and August

                                                     7
        Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 8 of 21


 1 28, 2015 (AR 512–20). Plaintiff reported that his illnesses and conditions include mental illness,

 2 knee difficulties, diabetes, neuropathy, back pain, and esophageal issues. (AR 463, 512.) He lives

 3 with friends. (AR 463, 512.) When asked to describe what he does from the time he wakes up to

 4 the time he goes to bed, Plaintiff reported that he watches news, uses the internet, has his friend

 5 take him places, and rests. (AR 464.)

 6          In his initial function report, Plaintiff reported being able to take care of his personal care
 7 and prepare some meals (AR 464–65), but in his later report he stated that he has a “hard time”

 8 with his personal care and does not prepare meals due to neuropathy in his hands (AR 513–14).

 9 Plaintiff initially reported that he performs light cleaning and laundry (AR 465), but later stated he

10 does no cooking or household chores due to his physical and mental limitations (AR 514–15). He

11 initially reported that he shops for clothes and shoes and attends church and social groups on a

12 regular basis (AR 466–67), but later reported that he mostly stays home and talks to his friends

13 (AR 516). He indicated he is or has taken insulin, Norco, Cephalex, Neurontin, Paxil, gabapentin,

14 pancrealipase, lisinopril, and tramadol to treat his ailments, but suffers side effects such as lethargy,

15 stomach sickness, insomnia, and shakiness. (AR 446, 470, 497, 519, 539, 561, 568.)

16 C.       Administrative Proceedings
17          The Commissioner denied Plaintiff’s application for benefits initially on May 21, 2015,
18 and again on reconsideration on April 6, 2016. (AR 243–47, 259–65.) Consequently, Plaintiff

19 requested a hearing before an Administrative Law Judge (“ALJ”). (AR 266–84.) The ALJ

20 conducted an initial hearing on January 19, 2018 but continued the hearing to allow Plaintiff the

21 opportunity to secure representation and to obtain additional medical records. (AR 120, 175–

22 91.). A second hearing was held on May 4, 2018, at which Plaintiff appeared with his counsel

23 and testified as to his alleged disabling conditions. (AR 141–74.)

24          1.      Plaintiff’s Testimony
25          Plaintiff testified that he can walk at a slow pace, cook using the microwave but little else,
26 and is in a lot of pain throughout the day. (AR 154.) He changes positions frequently throughout
27 the day due to pain and has difficulty getting comfortable. (AR 154.) Plaintiff testified he has

28 difficulty doing things with his hands or manipulating small objects, as he can’t feel the tips of

                                                       8
         Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 9 of 21


 1 his fingers, but he can tie his shoes by placing his feet on a pedestal. (AR 155–56, 162–63.) He

 2 takes Norco for back and shoulder pain, and he is in constant pain. (AR 158.) According to

 3 Plaintiff, walking aggravates his pain, and he spends a significant amount of time resting. (AR

 4 159.) He often has sores on his feet. (AR 160–62.)

 5            2.       Vocational Expert’s Testimony
 6            A Vocational Expert (“VE”) testified at the hearing that Plaintiff had past work as a
 7 production assembler, Dictionary of Operational Titles (DOT) code 706.687-010, which was light

 8 work, with a specific vocational preparation (SVP)5 of 2. (AR 167–68.) The ALJ asked the VE to

 9 consider a person of Plaintiff’s age, education, and with his work experience. (AR 168.) The VE

10 was also to assume this person could perform a range of light exertional work, with the following

11 limitations: occasional, balancing, stooping, kneeling, crouching, and crawling; no working at

12 unprotected heights or with ladders, ropes, or scaffolding; occasional reaching in all directions with

13 the left (non-dominant) upper extremity; and performance of simple, routine tasks with occasional

14 contact with co-workers, supervisors, and the public. (AR 168.) In response to whether such a

15 person could perform Plaintiff’s past work or any work in the national economy, the VE testified

16 that there would be no work such a person could perform, as “bilateral frequent upper extremity

17 activity of reaching handling and fingering would be required.” (AR 168.)

18            The ALJ asked the VE, in a second hypothetical, to consider a person of Plaintiff’s age,
19 education, and with his work experience, who could perform a range of light exertional work, with

20 the following limitations: occasional, balancing, stooping, kneeling, crouching, and crawling; no

21 working at unprotected heights or with ladders, ropes, or scaffolding; occasional overhead reaching

22 with the left (non-dominant) upper extremity and frequent reaching in all other directions; frequent

23 handling and fingering with both upper extremities; and performance of simple, routine tasks with

24 occasional contact with co-workers, supervisors, and the public. (AR 169.) The VE testified that

25 such a person could perform Plaintiff’s past relevant work, and could perform other, light jobs in

26
     5
       Specific vocational preparation, as defined in DOT, App. C, is the amount of lapsed time required by a typical worker
27   to learn the techniques, acquire the information, and develop the facility needed for average performance in a specific
     job-worker situation. DOT, Appendix C – Components of the Definition Trailer, 1991 WL 688702 (1991). Jobs in
28   the DOT are assigned SVP levels ranging from 1 (the lowest level – “short demonstration only”) to 9 (the highest level
     – over 10 years of preparation). Id.

                                                               9
      Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 10 of 21


 1 the national economy, such as cleaner, DOT code 323.687-014 with an SVP of 2; an electronics

 2 worker, DOT code 726.687-010 with an SVP of 2; and a cafeteria attendant, DOT code 311.677-

 3 010 with an SVP of 2. (AR 169.)

 4          For a third hypothetical, the ALJ asked the VE to consider a person of Plaintiff’s age,
 5 education, and with his work experience, who could perform a range of sedentary exertional work,

 6 and perform occasional, balancing, stooping, kneeling, crouching, and crawling and frequent

 7 handling and fingering bilaterally. (AR 170.) The VE testified that such a person could not perform

 8 Plaintiff’s past work, but could perform the sedentary jobs of semiconductor bonder, DOT code

 9 726.685-066 with an SVP of 2; assembly, DOT code 726.684-110 with an SVP of 2; and an

10 inspector, DOT code 726.684-050 with an SVP of 2. (AR 170.)

11 D.       The ALJ’s Decision
12          In a decision dated July 3, 2018, the ALJ found that Plaintiff was not disabled, as defined
13 by the Act. (AR 120–33.) The ALJ conducted the five-step disability analysis set forth in 20

14 C.F.R. § 416.920. (AR 122–33.) The ALJ decided that Plaintiff had not engaged in substantial

15 gainful activity since July 1, 2014, the application date (step one). (AR 122.) At step two, the ALJ

16 found Plaintiff’s following impairments to be severe: degenerative disc disease of the lumbar,

17 cervical, and thoracic spine; chronic neuropathic pain of the left shoulder, status-post infected

18 granuloma removal; depressive disorder; and alcohol dependence. (AR 122–23.) Plaintiff did not

19 have an impairment or combination of impairments that met or medically equaled one of the listed

20 impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”) (step three). (AR 124–

21 25.)

22          The ALJ then assessed Plaintiff’s RFC and applied the RFC assessment at steps four and
23 five. See 20 C.F.R. § 416.920(a)(4) (“Before we go from step three to step four, we assess your

24 residual functional capacity . . . . We use this residual functional capacity assessment at both step

25 four and step five when we evaluate your claim at these steps.”). The ALJ determined that Plaintiff

26 had the RFC:
27
            to perform light work as defined in 20 CFR [§] 416.967(b) except he can no more
28          than occasionally balance, stoop, kneel, crouch, and crawl. With the non-dominant

                                                     10
      Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 11 of 21

            left upper extremity, he can no more than occasionally reach overhead and
 1
            frequently reaching in all other directions. He can frequently handle and finger
 2          with both upper extremities. He can never work at unprotected heights or with
            ladders, ropes, or scaffolding. In addition, he is limited to simple, routine tasks
 3          with no more than occasional contact with coworkers, supervisors, and the public.

 4 (AR 126–31.) Although the ALJ recognized that Plaintiff’s impairments “could reasonably be

 5 expected to cause the alleged symptoms[,]” she rejected Plaintiff’s subjective testimony as “not

 6 entirely consistent with the medical evidence and other evidence in the record.” (AR 126.)

 7          The ALJ determined that, given his RFC, Plaintiff was not disabled because he was able to
 8 perform his past relevant work of production assembler (step four). (AR 132.) The ALJ also made

 9 the alternative finding that Plaintiff could perform a significant number of other jobs in the local

10 and national economies, specifically cleaner, electronics worker, and cafeteria assistant (step five).

11 (AR 132–33.)

12          Plaintiff sought review of this decision before the Appeals Council, which denied review
13 on March 20, 2019. (AR 1–7.) Therefore, the ALJ’s decision became the final decision of the

14 Commissioner. 20 C.F.R. § 416.1481.

15                                III.       LEGAL STANDARD
16   A.     Applicable Law
17          An individual is considered “disabled” for purposes of disability benefits if he or she is

18 unable “to engage in any substantial gainful activity by reason of any medically determinable

19 physical or mental impairment which can be expected to result in death or which has lasted or can

20 be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

21 However, “[a]n individual shall be determined to be under a disability only if [her] physical or

22 mental impairment or impairments are of such severity that he is not only unable to do his previous

23 work but cannot, considering his age, education, and work experience, engage in any other kind of

24 substantial gainful work which exists in the national economy.” Id. § 423(d)(2)(A).

25          “The Social Security Regulations set out a five-step sequential process for determining

26 whether a claimant is disabled within the meaning of the Social Security Act.” Tackett v. Apfel,
27 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 20 C.F.R. § 404.1520); see also 20 C.F.R. § 416.920.

28 The Ninth Circuit has provided the following description of the sequential evaluation analysis:

                                                     11
      Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 12 of 21

           In step one, the ALJ determines whether a claimant is currently engaged in
 1
           substantial gainful activity. If so, the claimant is not disabled. If not, the ALJ
 2         proceeds to step two and evaluates whether the claimant has a medically severe
           impairment or combination of impairments. If not, the claimant is not disabled. If
 3         so, the ALJ proceeds to step three and considers whether the impairment or
           combination of impairments meets or equals a listed impairment under 20 C.F.R. pt.
 4         404, subpt. P, [a]pp. 1. If so, the claimant is automatically presumed disabled. If
           not, the ALJ proceeds to step four and assesses whether the claimant is capable of
 5
           performing her past relevant work. If so, the claimant is not disabled. If not, the
 6         ALJ proceeds to step five and examines whether the claimant has the [RFC] . . . to
           perform any other substantial gainful activity in the national economy. If so, the
 7         claimant is not disabled. If not, the claimant is disabled.
 8   Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005); see, e.g., 20 C.F.R. § 416.920(a)(4)

 9   (providing the “five-step sequential evaluation process” for SSI claimants). “If a claimant is found

10   to be ‘disabled’ or ‘not disabled’ at any step in the sequence, there is no need to consider subsequent

11   steps.” Tackett, 180 F.3d at 1098 (citing 20 C.F.R. § 404.1520); 20 C.F.R. § 416.920.

12         “The claimant carries the initial burden of proving a disability in steps one through four of

13 the analysis.” Burch, 400 F.3d at 679 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir.

14 1989)). “However, if a claimant establishes an inability to continue [his] past work, the burden

15 shifts to the Commissioner in step five to show that the claimant can perform other substantial

16 gainful work.” Id. (citing Swenson, 876 F.2d at 687).

17   B.    Scope of Review
18         “This court may set aside the Commissioner’s denial of [social security] benefits [only]
19 when the ALJ’s findings are based on legal error or are not supported by substantial evidence in

20 the record as a whole.” Tackett, 180 F.3d at 1097 (citation omitted). “Substantial evidence” means

21 “such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

22 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. of N.Y. v. NLRB,

23 305 U.S. 197, 229 (1938)). “Substantial evidence is more than a mere scintilla but less than a

24 preponderance.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

25         “This is a highly deferential standard of review . . . .” Valentine v. Comm’r of Soc. Sec.
26 Admin., 574 F.3d 685, 690 (9th Cir. 2009). The ALJ’s decision denying benefits “will be disturbed
27 only if that decision is not supported by substantial evidence or it is based upon legal error.”

28 Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999). Additionally, “[t]he court will uphold the

                                                     12
         Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 13 of 21


 1 ALJ’s conclusion when the evidence is susceptible to more than one rational interpretation.” Id.;

 2 see, e.g., Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (“If the evidence is susceptible

 3 to more than one rational interpretation, the court may not substitute its judgment for that of the

 4 Commissioner.” (citations omitted)).

 5           In reviewing the Commissioner’s decision, the Court may not substitute its judgment for
 6 that of the Commissioner. Macri v. Chater, 93 F.3d 540, 543 (9th Cir. 1996). Instead, the Court

 7 must determine whether the Commissioner applied the proper legal standards and whether

 8 substantial evidence exists in the record to support the Commissioner’s findings. See Lewis v.

 9 Astrue, 498 F.3d 909, 911 (9th Cir. 2007). Nonetheless, “the Commissioner’s decision ‘cannot be

10 affirmed simply by isolating a specific quantum of supporting evidence.’” Tackett, 180 F.3d at

11 1098 (quoting Sousa v. Callahan, 143 F.3d 1240, 1243 (9th Cir. 1998)). “Rather, a court must

12 ‘consider the record as a whole, weighing both evidence that supports and evidence that detracts

13 from the [Commissioner’s] conclusion.’” Id. (quoting Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir.

14 1993)).

15           Finally, courts “may not reverse an ALJ’s decision on account of an error that is harmless.”
16 Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (citing Stout v. Comm’r, Soc. Sec. Admin.,

17 454 F.3d 1050, 1055–56 (9th Cir. 2006)). Harmless error “exists when it is clear from the record

18 that ‘the ALJ’s error was inconsequential to the ultimate nondisability determination.’”

19 Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Circ. 2008) (quoting Robbins, 466 F.3d at 885).

20 “[T]he burden of showing that an error is harmful normally falls upon the party attacking the

21 agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (citations omitted).

22                                     IV.        DISCUSSION

23           Plaintiff contends that the ALJ erred in rejecting the opinions from the examining and non-

24 examining physicians and instead relied on her own lay interpretation of the medical records to

25 formulate Plaintiff’s RFC. (See Doc. 17 at 9–14; Doc. 19 at 2–3.) Defendant counters that the ALJ

26 properly reviewed the record and resolved the conflicting opinion evidence, resulting in a finding
27 supported by substantial evidence. (See Doc. 18 at 7–10.)

28 ///

                                                     13
       Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 14 of 21

     A.     The ALJ Erred in Her Evaluation of the Medical Opinion Evidence
 1

 2          1.      Legal Standard

 3          The medical opinions of three types of medical sources are recognized in Social Security

 4 cases: “(1) those who treat the claimant (treating physicians); (2) those who examine but do not

 5 treat the claimant (examining physicians); and (3) those who neither examine nor treat the claimant

 6 (non-examining physicians).” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Ordinarily, more

 7 weight is given to the opinion of a treating professional, who has a greater opportunity to know and

 8 observe the patient as an individual. Id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

 9 “To evaluate whether an ALJ properly rejected a medical opinion, in addition to considering its

10 source, the court considers whether (1) contradictory opinions are in the record; and (2) clinical

11 findings support the opinions.” Cooper v. Astrue, No. CIV S–08–1859 KJM, 2010 WL 1286729,

12 at *2 (E.D. Cal. Mar. 29, 2010). An ALJ may reject an uncontradicted opinion of a treating or

13 examining medical professional only for “clear and convincing” reasons. Lester, 81 F.3d at 830.

14 In contrast, a contradicted opinion of a treating or examining professional may be rejected for

15 “specific and legitimate reasons that are supported by substantial evidence.” Trevizo v. Berryhill,

16 871 F.3d 664, 675 (9th Cir. 2017) (citing Ryan, 528 F.3d at 1198); see also Lester, 81 F.3d at 830.

17 “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and thorough

18 summary of the facts and conflicting clinical evidence, stating his interpretation thereof, and

19 making findings.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick v.

20 Chater, 157 F.3d 715, 725 (9th Cir. 1998)). “The ALJ must do more than state conclusions. He

21 must set forth his own interpretations and explain why they, rather than the doctors’, are correct.”

22 Id. (citation omitted).

23          “[E]ven when contradicted, a treating or examining physician’s opinion is still owed

24 deference and will often be ‘entitled to the greatest weight . . . even if it does not meet the test for

25 controlling weight.’” Garrison, 759 F.3d at 1012 (quoting Orn v. Astrue, 495 F.3d 625, 633 (9th

26 Cir. 2007)). The regulations require the ALJ to weigh the contradicted treating physician opinion,
27

28

                                                      14
         Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 15 of 21


 1 Edlund, 253 F.3d at 11576, except that the ALJ in any event need not give it any weight if it is

 2 conclusory and supported by minimal clinical findings. Meanel v. Apfel, 172 F.3d 1111, 1114 (9th

 3 Cir. 1999) (treating physician’s conclusory, minimally supported opinion rejected); see also

 4 Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The opinion of a non-examining

 5 professional, by itself, is insufficient to reject the opinion of a treating or examining professional.

 6 Lester, 81 F.3d at 831.

 7            2.       Analysis of the ALJ’s Treatment of the Opinion Evidence
 8                     a.        Dr. Raju
 9            Following an examination on February 12, 2015, consultative internist Dr. Raju opined that
10 Plaintiff could stand and walk a maximum of two hours in an eight-hour work day with the use of

11 a cane, which is required for ambulation; could lift and carry a maximum of 10 pounds occasionally

12 and five pounds frequently; is incapable of performing climbing, balancing, stooping, kneeling,

13 and crouching; and is unable to do workplace environmental activities. (AR 792.) Although not

14 specifically identified by the ALJ as a basis for its rejection, Dr. Raju’s opinion is contradicted by

15 the opinion of consultative examiner Dr. Fabella, who opined, inter alia, that Plaintiff is limited to

16 lifting and carrying 20 pounds occasionally and 10 pounds frequently with the right arm, but less

17 than 10 pounds occasionally and frequently with the left arm, and occasionally climbing, balancing,

18 kneeling, crawling. (AR 1197–98.) Thus, the ALJ was required to set forth “specific and legitimate

19 reasons,” supported by substantial evidence, for rejecting Dr. Raju’s opinion. Trevizo, 871 F.3d at

20 675.

21            In reviewing the medical evidence and giving “little weight” to the opinion, the ALJ stated
22 that Dr. Raju “based his assessment on a one-time evaluation and did not review any of [Plaintiff’s]

23 medical records. In addition, his assessment is inconsistent with [Plaintiff’s] treatment record and

24 admitted activities.” (AR 131.) These explanations cannot withstand scrutiny.

25            First, the ALJ’s rejection of Dr. Raju’s opinion because it was based on a one-time
26 examination of Plaintiff without review of her prior medical records is improper. “Clearly an
27
     6
28     The factors include: (1) length of the treatment relationship; (2) frequency of examination; (3) nature and extent of
     the treatment relationship; (4) supportability of diagnosis; (5) consistency; and (6) specialization. 20 C.F.R. § 404.1527.

                                                                15
         Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 16 of 21


 1 examining physician has no duty to consult and consider a patient's prior records before expressing

 2 her opinion regarding the patient's health.” Evans v. Apfel, No. CV-98-6185-ST, 1999 WL 373788,

 3 at *12 (D. Or. May 17, 1999). The ALJ did not state any reason why Dr. Raju could not have

 4 arrived at his opinion after an examination of Plaintiff, and his opinion should not have been

 5 summarily dismissed on this basis. Moreover, if a limited treating relationship constituted a

 6 legitimate reason for rejecting an opinion from an examining source, such opinion would always

 7 be rejected, because the relationship between a claimant and an examining physician is generally

 8 limited to a single examination, rendering that opinion worthless. See Grayson v. Astrue, No. 2:11–

 9 cv–1656–EFB, 2012 WL 4468406, at *5 (E.D. Cal. Sept. 25, 2012) (citing Chapo v. Astrue, 682

10 F.3d 1285, 1291 (10th Cir. 2012) (holding that while a limited treating relationship may be a valid

11 reason for not according a treating physician’s “findings the conclusive weight of a treating

12 medical-source opinion, . . . it is not by itself a basis for rejecting them—otherwise the opinions of

13 consultative examiners would essentially be worthless . . . .”)).

14            The ALJ’s remaining finding that Dr. Raju’s assessment is “inconsistent with [Plaintiff’s]
15 treatment record and admitted activities” is insufficiently supported. See Embrey v. Bowen, 849

16 F.2d 418, 421–22 (9th Cir. 1988) (“To say that the medical opinions are not supported by sufficient

17 objective findings or are contrary to the preponderant conclusions mandated by the objective

18 findings does not achieve the level of specificity our prior cases have required . . . .”). Although it

19 may be that some of Plaintiff’s “treatment record and admitted activities” are inconsistent with the

20 functional limitations found by Dr. Raju, the ALJ does not clearly—or indeed at all—link that

21 evidence to her evaluation of those limitations, and neither the Court, nor the Commissioner post-

22 hoc, may “comb the administrative record” to find support for her finding.7 See Burrell v. Colvin,

23

24   7
       However, even when the Court undertakes to examine ALJ’s discussion of Plaintiff’s “admitted activities,” such
     discussion appears incomplete in favor of a conclusion of non-disability, which is contrary to Ninth Circuit authority.
25   (See Section IV.A.2.b, infra.) For example, while the ALJ is correct that Plaintiff initially reported being “able to tend
     to his personal care, prepare daily meals, and do light household chores” (AR 129), later function reports, as well as
26   Plaintiff’s hearing testimony, paint a different picture. (See AR 513–14 (Plaintiff has a “hard time” with his personal
     care and does not prepare meals due to neuropathy in his hands); AR 513–15 (Plaintiff does no cooking or household
27   chores due to his physical and mental limitations); AR 154 (Plaintiff cooks using the microwave but little else due to
     pain).) The ALJ additionally observed that a treatment note showed Plaintiff went on a fishing trip in September 2017
28   (AR 130) but omitted the fact that that same note indicated Plaintiff sustained a fall during that trip and was hospitalized
     as a result. (AR 2158.)

                                                                 16
       Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 17 of 21


 1 775 F.3d 1133, 1138 (9th Cir. 2014); Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir. 2003) (“We

 2 are constrained to review the reasons the ALJ asserts.”). In the absence of any linkage by the ALJ

 3 of the evidence to her finding, the Court is unable to determine whether the ALJ properly

 4 considered that evidence in rejecting Dr. Raju’s limitations, and thus that rejection cannot be upheld

 5 at this time. See Garrison, 759 F.3d at 1012–13 (An ALJ errs by assigning a medical opinion “little

 6 weight while doing nothing more than . . . criticizing it with boilerplate language that fails to offer

 7 a substantive basis for his conclusion.”).

 8                  b.     Dr. Fabella
 9          Consultative examining internist Dr. Fabella examined Plaintiff on November 24, 2015,
10 and opined that, given Plaintiff’s impairments, he: could lift 20 pounds occasionally and 10 pounds

11 frequently with the right arm, but less than 10 pounds occasionally and frequently with the left arm;

12 could walk or stand four hours or less of an eight-hour day; sit for 30 minutes at a time, after which

13 a break would be required; climb, balance, kneel, and crawl occasionally; could occasionally walk

14 on uneven terrain; should never climb ladders or work at heights; and was moderately impaired in

15 gross manipulation involving the left hand and mildly impaired in fine fingering manipulation.

16 (AR 1197–98.)

17          The ALJ purportedly gave “some weight” to Dr. Fabella’s opinion, finding it “generally
18 consistent with the record,” (AR 130), but does not specify what portion of the opinion she was

19 adopting and what portion she was rejecting. It is well-established that an ALJ may not silently

20 reject an examining physician’s opinion by simply making contrary findings. See Garrison, 759

21 F.3d at 1012–13. It appears that the ALJ intended to reject Dr. Fabella’s opined standing and

22 walking limitation based on Plaintiff’s knee pain, as she notes that his physical examination of

23 Plaintiff “showed only a mild decrease in range of motion with flexion limited to 90 to 95 degrees

24 and he noted he could not rule out symptoms exaggeration when the claimant expressed pain with

25 flexion.” (AR 130.) While an ALJ may properly discount an examining physician’s opinion that

26 is inconsistent with the medical record, including his own findings, see Valentine, 574 F.3d at 692–
27 93, the ALJ cannot isolate favorable portions of the record to so. See Gallant v. Heckler, 753 F.2d

28 1450, 1456 (9th Cir. 1984) (“Although it is within the power of the [ALJ] to . . . weigh conflicting

                                                     17
       Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 18 of 21


 1 evidence, he cannot reach a conclusion first, and then attempt to justify it by ignoring competent

 2 evidence in the record that suggests an opposite result.” (citations omitted)); Holohan v. Massanari,

 3 246 F.3d 1195, 1207 (9th Cir. 2001) (finding that “the ALJ’s specific reason for rejecting [a

 4 physician’s] medical opinion [was] not supported by substantial evidence” because, in part, “the

 5 ALJ selectively relied on some entries in [the plaintiff’s] records . . . and ignored the many others

 6 that indicated continued, severe impairment”); Reddick, 157 F.3d at 722–23 (An ALJ may not

 7 “cherry pick” from a record to support the conclusion, but rather must account for the context of

 8 the whole record.). Here, the ALJ’s finding ignores that, notwithstanding a finding of “mild

 9 decrease in range of motion,” Dr. Fabella ultimately assessed Plaintiff with “[b]ilateral knee pain

10 with mild crepitus and decreased range of motion which may be secondary to early osteoarthritis.”

11          The ALJ’s criticism of Dr. Fabella’s opinion because he “noted he could not rule out
12 symptoms exaggeration” (AR 130) is equally unsupported. While this may constitute substantial

13 evidence to discount Plaintiff’s credibility, it does not follow that Dr. Fabella’s opinion can be

14 properly discredited on this basis. As the above-quoted notation indicates, Dr. Fabella’s opinion

15 takes into the account the possibility that Plaintiff was malingering, and there is no evidence that

16 the opinion is based entirely on Plaintiff’s (discredited) subjective complaints.

17          Finally, it appears that the ALJ intended to discredit some portion of Dr. Fabella’s opinion
18 because “records show limited complaints and treatment for [Plaintiff’s] knee and hand.” (AR

19 130.)    Other than to point to those “discussed above under Finding #2,” the ALJ again
20 impermissibly fails to specify to which records she refers. See Embrey, 849 F.2d at 421–22. A

21 review of the records cited in support the ALJ’s step two finding, however, also appear to be

22 “cherry picked” to support a conclusion and do not account for Plaintiff’s entire longitudinal record.

23 See Reddick, 157 F.3d at 722–23. For example, the ALJ’s discussion notes that in October 2016

24 Plaintiff’s neurological examination was “non-focal,” (AR 123) but ignores that in December 2016

25 Plaintiff was referred to neurology for tingling and numbness in his hands. (See AR 1480.) The

26 ALJ also fails to mention that Plaintiff reported tingling as a result of his peripheral neuropathy in
27 January 2017. (See AR 1725.) The ALJ also misstates the record, noting that Plaintiff reported to

28 Dr. Fabella that his neuropathy symptoms are “mostly controlled” by medication (AR 123), when

                                                     18
       Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 19 of 21


 1 in fact Plaintiff told Dr. Fabella that his medication only “partially helped” the pain and numbness

 2 in his left hand (AR 1193.)

 3          With respect to Plaintiff’s knee pain, the ALJ’s discussion omits records showing Plaintiff
 4 was assessed with degenerative arthritis of the knee in May 2015. (See AR 1095.) In addition, the

 5 “treatment records” referred to by the ALJ that show Plaintiff’s right knee pain was “controlled on

 6 opiate therapy” are from 2013. (AR 123, 577.) The ALJ ignores the medical evidence showing

 7 that Plaintiff continued to complain about his knee pain for several years after 2013 (see, e.g., AR

 8 1303, 1725) and in 2017 was treated in the emergency department following a motor vehicle

 9 accident that injured his right knee. (AR 1580–83.) In sum, without any specificity, and with the

10 appearance of improper selectivity, the ALJ’s citation to the medical evidence is not a specific and

11 legitimate reason to discount the opinion of Dr. Fabella.

12                  c.     Drs. Mitchell and Frye
13          Non-examining physicians Drs. Mitchell and Frye opined that Plaintiff could lift and/or
14 carry 50 pounds occasionally and 25 pounds frequently; stand and/or walk for more than six hours

15 in an eight-hour workday; sit for more than six hours in an eight-hour workday; and perform

16 unlimited pushing/pulling with the upper and lower extremities, subject to the lift and carry

17 restrictions.   (AR 205–09, 233–36.)       According to Drs. Mitchell and Frye, Plaintiff could
18 occasionally climb ladders, ropes, and scaffolds, and frequently crawl, but was otherwise unlimited

19 with respect to postural activities. (AR 205–09, 233–36.) They further opined that Plaintiff’s front,

20 lateral, and overhead reaching on the left side was limited, and otherwise that he had no other

21 manipulative limitations. (AR 205–09.)

22          The ALJ gave “less weight” to the opinions, finding that the more restrictive limitation to
23 work at the light exertional level “is more consistent with [Plaintiff’s] treatment history for back

24 pain and his at times poorly controlled diabetes,” but rejected the left upper extremity limitation in

25 view of the “absence of significant testing and treatment.” (AR 130.) The ALJ does not explain

26 what is meant by this latter statement, but the medical record contains objective test results of
27 Plaintiff’s left shoulder showing “rotator cuff tendinopathy,” “[n]ear full-thickness undersurface

28 tear along the posterior aspect of the supraspinatus tendon,” and a “[c]hronic, nonunited distal left

                                                     19
      Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 20 of 21


 1 clavicular fracture.”    (AR 1648–49.)      The medical record also contains multiple instances
 2 throughout the years of Plaintiff receiving treatment, including referrals to an orthopedist, for his

 3 left shoulder pain. (See AR 704, 705, 706, 804, 1095, 1104, 1293, 1480, 1482, 1483, 1735.)

 4          3.     Harmless Error Analysis
 5          In light of the foregoing, the Court finds that the ALJ failed to provide specific and
 6 legitimate reasons supported by substantial evidence for rejecting the medical opinion evidence of

 7 Drs. Raju, Fabella, Mitchell, and Frye. Moreover, the Court cannot conclude that the error below

 8 was harmless. Molina, 674 F.3d at 1115 (citing Stout, 454 F.3d at 1054). If the ALJ were to have

 9 accepted any part of the rejected opinions, the ALJ likely would have reached an RFC

10 determination with the greater limitations they recommended. For example, the VE testified that

11 a limitation to occasional reaching with Plaintiff’s left arm (as opined by Drs. Mitchell and Frye)

12 would preclude all work. (AR 168.) In addition, a limitation to sedentary work (as opined by Dr.

13 Raju) would have warranted a finding of disability as of Plaintiff’s fiftieth birthday under the

14 Medical-Vocational Guidelines, 20 CFR, Part 404, Subpart P, Appendix 2 § 201.12. A substantial

15 likelihood exists that the ALJ’s improper rejection of the medical opinion evidence affected the

16 result and therefore was not “inconsequential to the ultimate nondisability determination,” so the

17 error was not harmless. Molina, 674 F.3d at 1121–22.

18 B.       The ALJ’s Error Warrants Remand for Further Proceedings
19          Where the ALJ commits an error and that error is not harmless, the “ordinary . . . rule” is
20 “to remand to the agency for additional investigation or explanation.” Treichler v. Comm’r of Soc.

21 Sec., 775 F.3d 1090, 1099 (9th Cir. 2014) (citations omitted). The Ninth Circuit recognized a

22 limited exception to this typical course where courts “remand[] for an award of benefits instead of

23 further proceedings.” Id. at 1100–01 (citations omitted); see also id. at 1100 (noting that this

24 exception is “sometimes referred to as the ‘credit-as-true’ rule”). In determining whether to apply

25 this exception to the “ordinary remand rule,” the court must determine, in part, whether (1) “the

26 record has been fully developed;” (2) “there are outstanding issues that must be resolved before a
27 determination of disability can be made;” and (3) “further administrative proceedings would be

28 useful.” Id. at 1101 (citations omitted). As to the last inquiry, additional “[a]dministrative

                                                    20
         Case 1:19-cv-00732-SKO Document 20 Filed 09/15/20 Page 21 of 21


 1 proceedings are generally useful where the record has not been fully developed, there is a need to

 2 resolve conflicts and ambiguities, or the presentation of further evidence . . . may well prove

 3 enlightening in light of the passage of time.” Id. (citations omitted). Ultimately, “[t]he decision

 4 whether to remand a case for additional evidence or simply to award benefits is in [the court’s]

 5 discretion.” Swenson, 876 F.2d at 689 (citation omitted).

 6            Having found that the ALJ failed to articulate specific and legitimate reasons, supported by
 7 substantial evidence, for rejecting the medical opinion evidence, the Court finds that the “credit-

 8 as-true” exception to the “ordinary remand rule” is inapplicable because additional administrative

 9 proceedings will be useful.8 In particular, the ALJ’s RFC determination conflicted with the opinion

10 evidence, and can be remedied with further proceedings to accord an opportunity to the ALJ to

11 resolve this conflict. Cf. Dominguez v. Colvin, 808 F.3d 403, 408–09 (9th Cir. 2016); Lule v.

12 Berryhill, Case No.: 1:15-cv-01631-JLT, 2017 WL 541096, at *6 (E.D. Cal. Feb. 10, 2017) (“When

13 there is conflicting medical evidence, ‘it is the ALJ’s role to determine credibility and to resolve

14 the conflict.’”) (quoting Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984)). On remand, the ALJ

15 should address this error by properly evaluating the medical evidence and re-assess Plaintiff’s

16 functional limitations considering that evaluation and the other medical evidence of record.

17            The Court will, therefore, remand this matter for further proceedings.
18                                  V.          CONCLUSION AND ORDER

19            Based on the foregoing, the Court finds that the ALJ’s decision is not supported by

20 substantial evidence and is, therefore, VACATED and the case REMANDED to the ALJ for further

21 proceedings consistent with this Order. The Clerk of this Court is DIRECTED to enter judgment

22 in favor of Plaintiff John Patrick Hyde and against Defendant Andrew Saul, Commissioner of

23 Social Security.

24
     IT IS SO ORDERED.
25

26 Dated:        September 15, 2020                                          /s/   Sheila K. Oberto                    .
                                                                 UNITED STATES MAGISTRATE JUDGE
27
     8
28    Plaintiff concedes that further administrative proceedings are appropriate in this case. (See Doc. 17 at 13; Doc. 19
     at 3.)

                                                              21
